It having been reported to the Court that Stanley Dol-nick, of Philadelphia, Commonwealth of Pennsylvania, has been disbarred from the practice of the law by the judgment of the Supreme Court of Pennsylvania, Eastern District, duly entered on the 4th day of April, 1964, and this Court by order of April 20, 1964, having suspended the said Stanley Dolnick from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, and that the time within which to file a return to the rule has expired;
It is ordered that the said Stanley Dolnick be, and he is hereby, disbarred and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.